DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 6/14/2022 has been entered. In the amendment, Applicant amended claims 1-11. Currently claims 1-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the claim limitation “the processor automatically moves the camera position under computer control and makes an object appear in the video based on the position of the real object on the display screen according to the movement of the camera position” in last three lines. The claim language is so vague such that it is unclear whether or not the automatic movement of the camera position is also based on the position of the real object on the display screen according to the movement of the camera position. Furthermore, claim 1 recites the claim element “the camera position”. It is unclear whether “the camera position” refers to the specific camera position. If it does not, then the claim element is lack of an antecedent basis. To the best understanding of the Examiner, there is only one specific (i.e., original) camera position, from which the virtual camera is then moved to a set of different camera positions.
Claims 2-9 and 11 are rejected because they depend on claim 1.
Claim 5 recites the claim limitation “the processor controls the virtual camera to move … about the camera position”. Because there exist different camera positions due to movement of the camera position in view of claims 1 and 3, it is unclear which camera position is referred to by the claim language. That being said, there is lack of antecedent basis for “the camera position”.
Claim 6 recites the claim limitation “the processor automatically moves the camera position such that the spatial coordinates (Xo, Yo, Zo) of the real object in the three-dimensional virtual space change along a predetermined track”. It is unclear how moving the camera position could result in a change of the spatial coordinates (Xo, Yo, Zo) of the real object. To the best understanding of the Examiner, if only the camera position is moved and the real object is fixed with regard to the three-dimensional virtual space, the spatial coordinates (Xo, Yo, Zo) of the real object in the three-dimensional virtual space does not change. Claims 7-8 are further rejected because it depends on claim 6.
Claim 10 is rejected for substantially the same rationale as applied to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (US 2020/0012421).
Regarding claim 1, Kato teaches a video display system (Figs. 1-2) comprising: 
a processor (Figs. 1-2: control apparatus 100) that generates a two-dimensional video as seen from a specific camera position (Figs. 3-6: each specific virtual viewpoint is associated with a two-dimensional video as seen from a specific camera position); 
a display device (Fig. 1: output device 109, which includes a display screen; Fig. 2: display unit 206) that displays the video on a display screen (Figs. 3-6: display screen displaying videos of certain virtual viewpoints as illustrated); and 
a sensor device (Fig. 1: input device 107, which is a touch panel according to para. [0021]; Fig. 2: operation unit 201, which is input device 107 according to para. [0033]; [0018]: touch panel being integrated to display screen) that detects a position of a real object (Figs. 3-6: finger or a few fingers as a real object) on the display screen, wherein 
the processor automatically moves the camera position under computer control (Figs. 3-6: in response to a touch operation, control apparatus interprets the operation and then automatically moves virtual camera position) and makes an object appear in the video based on the position of the real object on the display screen according to movement of the camera position (Figs. 3-6: objects on display screen appear based on an sliding operation, which involves position changes of finger or fingers and results in movement of camera position).

Claim 10 is rejected for substantially the same rationale as applied to claim 1.

Response to Arguments
Specification objections set forth in previous Office action are withdrawn.

Applicant's arguments filed on 6/14/2022 with regard to claims 1 and 10 have been fully considered but they are not persuasive.
Applicant particularly asserts that Kato does not teach camera position is automatically moved under computer control because in Kato’s disclosure the camera position is manually controlled in accordance with the operation with finger or fingers. Examiner must respectfully disagree.
Specifically, the latest amendment to claim 1 concerning the claim limitation “the processor automatically moves the camera position under computer control” is still very vague. As pointed out in the rejection 35 U.S.C. 112(b), it is unclear whether or not the automatic movement of the camera position is also based on the position of the real object on the display screen according to the movement of the camera position. The current Office action assumes that the movement of the camera position is based on the position of the real object on the display screen. In addition, with regard to automatically moving the camera position as claimed, because no details are given, a broad interpretation is justified. In Kato’s disclosure in Figs. 2-6, control apparatus provides computer control in response to a touch operation for automatically moving the virtual camera position to cause a change of virtual viewpoint associated with a respective two-dimensional video display. A virtual camera, which does not physically exist, cannot be manually moved. Therefore, the prior art rejection to claim 1 is maintained.
The same response is applied to independent claim 10.
Applicant does not provide other arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693